Case 7:12-cv-06421-KMK Document 228 Filed 02/02/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff, 12 Civ, 6421 (KMK)
Vv.

EDWARD BRONSON, E-LIONHEART
ASSOCIATES, LLC, d/b/a FAIRHILLS CAPITAL,

Defendants,
and
FAIRHILLS CAPITAL, INC.

Relief Defendant.

 

 

AFFIDAVIT OF EDWARD BRONSON

eee, NN

STATE OF NEW YORK )
COUNTY OF WESTCHESTER S

Edward Bronson, duly sworn, deposes and says:

I, I am a defendant in the above caption action and am fully familiar with the facts
and circumstances set forth herein.

2. | submit this affidavit in response to the Court’s inquiry regarding the timing of the
good faith payment made January 29, 2021.

3. On January 19, 2021, this Court issued an Order in this case [Docket No. 223]

which, inter alia, directed me to make a ‘good faith’ payment of $25,000.00 to the Securities and
Case 7:12-cv-06421-KMK Document 228 Filed 02/02/21 Page 2 of 3

Exchange Commission (the “SEC”) within a week after entry of the Order and to produce certain
documents to the SEC within two weeks of the Order. (Order, p. 30).

4. When I first read the Order, I mistakenly thought I had two weeks to make the good
faith payment and did not work as diligently as I should have done to gather the funds.

5. When the SEC’s counsel contacted my counsel on January 27, 2021, inquiring
whether the payment was made, I asked for an allowance to make the payment on Monday,
February 1, 2021. | also asked the proper address to send the payments.

6. SEC’s counsel did not grant my request to pay on February 1 and instructed me to

make payments pursuant to the instructions located at https://www.sec.gov/paymentoptions.

7. On January 28, 2021, this Court issued a supplemental Order [Docket No. 225]
directing that I make the good faith payment by 5 pm, January 29, 2021.

8. On the morning of January 29, 2021, I made the good faith payment to the SEC by
sending a check in the amount of $25,000.00 via Federal Express to the address stated in the SEC’s
payment instructions:

Enterprise Service Center
Accounts Receivable Branch
6500 S McArthur Blvd
HQ Bldg Room 181 AMZ-341
Oklahoma City, OK 73169
Proof of the payment was filed on the docket at 11:38 am [Docket No. 226].

9. Regarding the production of documents, the January 19, 2021 Order, it directs me

to respond to all discovery demands of the SEC.

10. Both before and after the SEC filed its contempt motion, I had provided numerous

documents to the SEC, including documents regarding all bank accounts and assets of V2IP, Inc.

 
Case 7:12-cv-06421-KMK Document 228 Filed 02/02/21 Page 3 of 3

11. To the best of my knowledge, there are currently no unsatisfied document requests

from the SEC. I am ready and willing to respond to any further document requests of the SEC.

12. Finally, my wife and I are cooperating with the SEC regarding our depositions,

which the SEC has scheduled for later this month.

_ Paul A. Rachmuth
Notary Public State of New York
ms Nassau 27349

 

Edward Bronson
February A% 2021
un

 

g
Vid Vidbe Cafee-ce Reh
To pyCUTe OLE Mm 202-76

 
